Citation Nr: 1514225	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-19 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a back condition, to include as secondary to service-connected knee disability, and, if so, whether service connection is warranted.

2.  Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to an increased rating in excess of 10 percent for right knee anterior cruciate ligament, postoperative.

4.  Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease.

5.  Entitlement to an increased rating in excess of 20 percent for left knee status post medial collateral ligament tear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that additional medical evidence was submitted after the most recent readjudication of this claim in the December 2012 Supplemental Statement of the Case (SSOC).  However, a waiver of consideration by the Agency of Original Jurisdiction was received from the Veteran's representative.  The Board may therefore proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal, and, as such, have been considered as part of the present appeal.



FINDINGS OF FACT

1.  By a May 2009 decision, the Board denied service connection for a low back disability, to include as secondary to a service-connected bilateral knee disability; the Veteran did not appeal that decision and it is now final

2.  Evidence received since the May 2009 Board decision is new, as it has not been previously submitted for consideration, but it is redundant and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's right knee disability has been manifested by painful motion that is not limited to a compensable degree, as well as slight instability.  However, a semilunar condition with frequent episodes of "locking," pain, and effusion into the joint, ankylosis of the knee, impairment of the tibia or fibula, and genu recurvatum have not been shown.

4.  The Veteran's left knee disability has been manifested by painful motion with extension limited to no more than 10 degrees.  No more than moderate instability has been shown.  Moreover, semilunar conditions, ankylosis of the knee, impairment of the tibia or fibula, and genu recurvatum have not been shown.


CONCLUSIONS OF LAW

1.  The May 2009 Board decision that denied service connection for a low back disability, to include as secondary to a service-connected bilateral knee disability,  is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has not been received since the May 2009 Board decision to reopen the Veteran's claim for a low back disability, to include as secondary to a service-connected bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2014).

4.  The criteria for entitlement to an increased rating in excess of 10 percent for right knee anterior cruciate ligament, postoperative, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

5.  The criteria for entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2014).

6.  The criteria for entitlement to an increased rating in excess of 20 percent for left knee status post medial collateral ligament tear have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257-5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

All Board decisions (but not Board remands) can be appealed to the United States Court of Appeals for Veteran's Claims (Court) by filing a Notice of Appeal (NOA).  An NOA must be filed within 120 days from the date stamped on the front of the Board decision or else the decision becomes final.  See 38 U.S.C.A. § 7104 (West 2014).  Generally, a claim which has been denied in an unappealed decision by the Board may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  Indeed, once entitlement to service connection for a disability has been denied by a decision of the Board, that determination is final, unless reconsideration is ordered or clear and unmistakable error is found.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

However, the exception to this rule provides that a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Board denied the Veteran's claim because a low back disability was not present in service; back arthritis was not manifest to any degree within one year after service; and any current low back disability, to include arthritis, was not related to service.  The Board also found that the Veteran's low back disability, to include arthritis, was not etiologically related to the Veteran's service-connected bilateral knee disability, nor was it aggravated by such a service-connected disability. 

In April 2011, the Veteran provided a statement asserting that he has been advised by medical professionals that his back disability is due to his bilateral knee disability.  VA treatment records were obtained, which reflect the Veteran's continued report of back pain.  The medical records also note the Veteran's personal opinion that his back pain is related to his knee disabilities.  There is no medical professional's opinion linking the Veteran's back pain to his knee disabilities.  The Board acknowledges a November 2010 VA treatment record that shows the Veteran reported his left knee giving out, causing him to fall.  However, the report only reflects that the Veteran "landed" on his back.  Falling and landing on his back is not indicative of any etiological relationship or aggravation between the Veteran's back disability and his service-connected bilateral knee disability. 

In short, the evidence is not considered new and material because it is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim.  Indeed, the Veteran's opinion about a relationship between his back disability and his knee disabilities was specifically considered in the May 2009 Board decision.  Moreover, the new evidence does not show that a back disability was present in service, that arthritis was manifest to any degree within one year after service, or that any current low back disability, to include arthritis, was related to service.  Therefore, the Veteran's claim for service connection for a low back disability, to include as secondary to a service-connected bilateral knee disability, is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Increased Ratings

The Veteran seeks a higher rating for his right and left knee disabilities, which have been assigned separate ratings under various diagnostic codes.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's right knee has been assigned a 10 percent rating under Diagnostic Code 5003 for degenerative joint disease and a 10 percent rating under Diagnostic Code 5259 for a postoperative anterior cruciate ligament.

The Veteran's left knee has been assigned a 10 percent rating under Diagnostic Code 5003 for degenerative joint disease and a 20 percent rating under Diagnostic Code 5257-5258 for S/P medial collateral ligament tear.    

Disabilities of the knee joint are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, degenerative joint disease of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

As noted, Diagnostic Code 5003 evaluates degenerative arthritis and assigns ratings based on limitation of motion for the specific joints or joints involved.  

Diagnostic Codes 5260 and 5261 rate knee disabilities based on limitation of flexion or extension, respectively.  The following ratings are available under Diagnostic Codes 5260and 5261:

* A 10 percent rating is assigned for 
o Flexion limited to 45 degrees, or
o Extension limited to 10 degrees.
* A 20 percent rating is assigned for 
o Flexion limited to 30 degrees, or
o Extension limited to 15 degrees.
* A 30 percent rating is assigned for
o Flexion limited to 15 degrees, or
o Extension limited to 20 degrees.
* A 40 percent rating is assigned for
o Extension limited to 30 degrees.
* A 50 percent rating is assigned for
o Extension limited to 45 degrees.

Normal knee range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

At the September 2012 VA knee examination, the Veteran demonstrated right and left knee flexion to 110 degrees and 0 degrees of extension in both knees.  Upon repetitive-use testing, there was no additional limitation of motion in either knee.  Muscle strength testing yielded normal results.  However, the examiner did note less movement than normal; interference with sitting, standing, and weight-bearing; and pain to palpitation in both knees.  

VA treatment records from 2012 through 2014 also show the Veteran's report of bilateral knee pain.  In September 2012 VA treatment records, range of motion for the right knee was measured at "5 to 100," and range of motion of the left knee was measured at "10 to 100."  
Therefore, the evidence does not show that either the right knee or the left knee meets the criterion for a higher rating under either Diagnostic Code 5261 or 5260.  The Veteran's right knee has not resulted in a compensable limitation of motion.  See 38 C.F.R. § 4.71a.  Indeed, the Veteran's 10 percent rating assigned for the right knee under Diagnostic Code 5003 contemplates his painful, but noncompensable, limitation of motion.  However, while the September 2012 VA examination records showing only 0 degrees of extension, the Veteran's left knee reflected range of motion of 10 to 100 in VA treatment records that same month.  Nevertheless, a rating in excess of 10 percent for the Veteran's limitation of motion of the left knee is still not warranted under either Diagnostic Code 5261 or 5260 because extension was not limited to 15 degrees or more, and flexion was not limited to a compensable degree.     

Next, Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  The Board notes that the assignment of a separate rating under Diagnostic Code 5257 does not warrant impermissible pyramiding under 38 C.F.R. § 4.14.  The VA General Counsel has issued separate precedential opinions holding that a Veteran also may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels, 1 Vet. App. at 488. 

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of a knee is rated 10 percent disabling for a slight impairment.  A 20 percent rating is warranted for a moderate impairment, and 30 percent rating is warranted for a severe impairment.  The words "slight," "moderate," and "severe" are not defined in the rating schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Here, while the Veteran's right knee has not been assigned a separate rating for instability.  However, the Veteran's left knee has been assigned a separate 10 percent rating under Diagnostic Code 5257-5258.  Hyphenated Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).

The record reflects that the Veteran has reported "giving way" of both knees throughout VA treatment.  Specifically, November 2010 treatment records show the Veteran reported his left knee giving out, resulting in a fall.  When the Veteran sought treatment, stability tests were performed to determine any deficit in the lower extremity.  There was "little noted difference between the two and very little instability."

At the September 2012 VA knee examination, stability tests yielded normal results for both knees.  The examiner did not find evidence or history of recurrent patellar subluxation/dislocation in either knee.

Subsequent VA treatment records show the Veteran's continued reports of giving way in both knees.  In November 2012, the Veteran reported his left knee gave out on him; he was designated a "high fall risk."  In July 2014, the Veteran indicated worsening pain in his knees after he fell a month prior due to his knees giving out.  The Veteran's last fall was reportedly in July 2013.  Moreover, in November 2014, the Veteran again reported chronic knee pain after a fall the previous week.

Therefore, the Veteran has consistently reported his knees giving way, especially his left knee.  However, joint stability tests have resulted in findings of little to no instability in either knee.  The Veteran is competent to report subjective feelings of "giving way" and instability of the knees; however, the Board finds that greater weight is to be accorded the clinical evidence in this case provided by medical professionals trained and skilled in assessing orthopedic symptomatology and resulting impairment, especially given the findings regarding objective evidence of instability of the knees.

Therefore, while the Veteran's code sheet shows he has not been assigned a rating for right knee instability, the Board finds that such a rating is appropriate for the Veteran's symptoms.  Indeed, a review of the previous rating decisions, to include the most recent March 2003 rating decision, reflect the Veteran's 10 percent rating was consistently continued because only slight recurrent subluxation or lateral instability was shown by the record.  Ultimately, the Board finds that the evidence, which included the Veteran's more frequent report of giving way of the left knee, reflects that only a 10 percent rating for mild instability is warranted for the right knee.  

In terms of the left knee, the evidence does not show severe instability as to warrant a rating higher than 20 percent.  While the Veteran reported a few falls between the years 2012 and 2014, the Board again emphasizes that joint instability tests consistently showed little to no instability in the left knee.  

In sum, the Veteran's right knee does not reflect moderate or severe instability to warrant a rating in excess of 10 percent under Diagnostic Code 5257.  The Veteran's left knee does not reflect severe instability to warrant a rating in excess of the existing 20 percent rating under Diagnostic Code 5257. 
 
Next, under Diagnostic Code 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Veteran's postoperative anterior cruciate ligament was assigned a 10 percent rating under Diagnostic Code 5259 according to his code sheet.  The Diagnostic Code utilized indeed depends on the Veteran's particular history, diagnosis, and symptoms.  See Butts v. Brown, 5 Vet. App. 532 (1993).  A change in Diagnostic Code generally is permissible as long as it is explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Here, the September 2012 VA examination clearly shows that the Veteran has not had any meniscal conditions or surgical procedures for a meniscal condition.  It follows that the report is absent any findings of any meniscus (semilunar cartilage) condition.  The examination report instead shows that the Veteran has had bilateral arthroscopy that did not result in any residual signs and or symptoms.  The examination report also shows the Veteran has not had a total knee joint replacement.  Indeed, the Veteran's VA treatment records reflect continuous consultations in which surgery was ultimately not pursued.

Moreover, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as none of the symptomatology for one condition is "duplicative of or overlapping with the symptomatology" of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In VAOPGCPREC 9-98, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, and osteoarthritis established by x-rays.  For the purposes of the hypothetical, it was assumed that the knee disability rated under Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel interpreted that, where a Diagnostic Code 5259 disability did not involve limitation of motion, a separate rating under Diagnostic Code 5003 in light of 38 C.F.R. §§ 4.40, 4.45, 4.59 may be warranted.  See Lichtenfels, 1 Vet. App. at, 488.   

The VA General Counsel opinion did not interpret that ratings could be assigned for both Diagnostic Codes 5003 and 5259 in all cases.  The General Counsel further interpreted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, and that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion; therefore, if the knee disability rated under Diagnostic Code 5259 does involve limitation of motion, then to assign a separate rating under Diagnostic Code 5003 would violate the rules against pyramiding because the symptomatology contemplated by the different rating criteria would overlap with respect to limitation of motion.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).           

Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the knee disability has been otherwise manifested by removal of the semilunar cartilage (i.e., meniscus).  As there is no evidence of removal of the semilunar cartilage, the Board finds that Diagnostic Code 5259 does not apply.  

It follows that Diagnostic Code 5258 is also inapplicable.  The record does not show semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint of either knee.  Moreover, the left knee, which is rated with a hyphenated code that includes 5258, is already in receipt of a 20 percent rating, which is the highest evaluation available under Diagnostic Code 5258. 

Next, Diagnostic Code 5262 contemplates tibia and fibula impairment.  However, the evidence of record contains no indication of impairment of the tibia and fibula with loose motion requiring a brace.  Indeed, the September 2012 VA knee examination indicated that the Veteran did not currently or ever have "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and or fibular impairment.  As such, Diagnostic Code 5262 is inapplicable.

Additionally, the Veteran is already in receipt of a 10 percent rating, and Diagnostic Code 5253, which considers genu recurvatum, provides a maximum 10 percent rating.  Nonetheless, the evidence does not reflect such a condition, and it is therefore not applicable to rating either knee.  Similarly, the evidence does not show, nor has the Veteran asserted, ankylosis of either knee; Diagnostic Code 5256 does not apply.

Therefore, a review of the record shows that the increased current ratings for the Veteran's knees are ultimately not warranted after applying the rating criteria.  However, the Board has found that the Veteran's right knee, which is coded as having a 10 percent rating under Diagnostic Code 5003 and 5259 would be more appropriately evaluated as warranting separate 10 percent ratings under Diagnostic Code 5003(painful degenerative joint disease) and 5257 (for slight instability). 

In making the above determinations, the Board has considered whether the Veteran is entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. at 206-07.

The Veteran has reported chronic bilateral knee pain throughout VA treatment records and examinations.  Specifically, records from 2010 through 2014 demonstrate the Veteran's knee pain, with reports of falls, even with the Veteran's use of braces.  Indeed, in his July 2012 VA Form 9, the Veteran asserted that he cannot walk fast, jump, or sit or stand for a prolonged period of time.  Moreover, the September 2012 VA examination indicates the Veteran experiences increased pain with heavy lifting, bending, and prolonged standing.  

However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran's pain has not been shown to functionally limit his range of motion to such a degree as would warrant a higher rating, and in September 2012, the examiner did not find any additional limitation of motion upon repetitive-use.  In short, the Board has considered the Veteran's report of painful motion of the knees but finds that a rating in excess of 10 percent for limitation of motion (in addition to the separate 10 percent and 20 percent ratings for instability) is not warranted based on functional loss.  

Finally, the Board has carefully reviewed the evidentiary record but finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral knee condition.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  As stated in detail above, the Board has considered the applicability of each Diagnostic Code related to the knee and has even revised the Veteran's rating to better represent his symptomology, specifically, his bilateral knee instability.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected right and left knee disabilities, and there is no basis for a staged rating of the Veteran's disabilities.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; Gilbert 1 Vet. App. at 49.  

Additional Considerations for Increased Rating Claims

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that the Veteran reports last working in 2007.  The Board acknowledges that the Veteran's most recent VA knee examination from September 2012 suggests the Veteran's bilateral knee condition affects his occupational functioning.  However, the examiner only stated that certain activities would cause increased pain for the Veteran, not that he was unemployable solely due to his service-connected bilateral knee disability.  As such, Rice is inapplicable in this case.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected knee conditions are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the rating criteria contemplate the Veteran's painful motion and joint instability.  These symptoms were further considered in accordance with the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010), and the holding in DeLuca, 8 Vet. App. at 202.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a May 2011 letter to the Veteran. The letter specifically informed the Veteran of the evidence necessary to substantiate the claim with regard to new and material evidence for his back claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and a VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiner considered the Veteran's reported and documented history in rendering conclusions.  Moreover, the Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).





ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for service connection for a back condition, to include as secondary to service-connected knee disability; the appeal to this extent is denied.

Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease is denied.

Entitlement to an increased rating in excess of 10 percent for right knee anterior cruciate ligament, postoperative, is denied.

Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease is denied.

Entitlement to an increased rating in excess of 20 percent for left knee status post medial collateral ligament tear is denied.



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


